

117 HR 3646 IH: Reducing Barriers for Military Voters Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3646IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Wilson of South Carolina (for himself, Mr. Ryan, Ms. Stefanik, Mr. Kim of New Jersey, Mr. Turner, Mr. Vela, Mr. Jackson, Mr. Brown, and Mr. Timmons) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act to develop and implement a plan to provide end-to-end electronic voting services for absent uniformed services voters under such Act who are deployed or mobilized to locations with limited or immature postal service.1.Short titleThis Act may be cited as the Reducing Barriers for Military Voters Act. 2.Providing end-to-end electronic voting services for absent uniformed services voters in locations with limited or immature postal service(a)Plan(1)DevelopmentIn consultation with the Chief Information Officer of the Department of Defense, the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) shall develop a plan for providing end-to-end electronic voting services (including services for registering to vote, requesting an electronic ballot, completing the ballot, and returning the ballot) in participating States for absent uniformed services voters under such Act who are deployed or mobilized to locations with limited or immature postal service (as determined by the Presidential designee).(2)SpecificationsThe Presidential designee shall include in the plan developed under paragraph (1)—(A)methods to ensure that voters have the opportunity to verify that their ballots are received and tabulated correctly by the appropriate State and local election officials;(B)methods to generate a verifiable and auditable vote trail for the purposes of any recount or audit conducted with respect to an election; and(C)an assessment of whether commercially available technologies may be used to carry out any of the elements of the plan.(3)Consultation with State and local election officialsThe Presidential designee shall develop the plan under paragraph (1) in consultation with appropriate State and local election officials to ensure that the plan may be implemented successfully in any State which agrees to participate in the plan.(4)Use of contractorsTo the extent the Presidential designee determines to be appropriate, the Presidential designee may include in the plan developed under paragraph (1) provisions for the use of contractors to carry out any of the elements of the plan.(5)SubmissionNot later than 1 year after the date of the enactment of this Act, the Presidential designee shall submit the plan developed under paragraph (1) to the Committees on Armed Services of the House of Representatives and Senate.(b)ImplementationThe Presidential designee shall implement the plan—(1)for a trial group of voters in participating States for elections for Federal office held in 2024; and(2)for all such voters in participating States for elections for Federal office held in 2026 and any succeeding year.